In re Ellis Guillot, on motion to remand. Orleans Parish. No. 262-375.
Motion to remand is denied. Defendant’s motion for a new trial based on newly discovered evidence was filed more than one year after the verdict or judgment of the trial court. La.Code Crim.P. art. 853. Moreover, we will not consider the motion as an application for post-conviction relief at this time since an appeal is pending. La.Code Crim.P. art. 363. After finality of the appeal, defendant may seek relief from the district court.